Citation Nr: 0947365	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.  The Veteran died in February 2004; the 
appellant is his sister.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in May 2005, a statement of the case was issued in 
November 2005, and a substantive appeal was received in 
December 2005.


FINDING OF FACT

The appellant's claim for accrued benefits was received by 
the RO in April 2005, more than one year after the Veteran's 
death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  The Board finds that such is the case as to the 
issue of entitlement to accrued benefits.  As will be 
discussed in detail below, the accrued benefit claim was not 
timely filed.  Therefore, application of pertinent provisions 
of the law and regulations will determine the outcome.  Under 
the circumstances, the Board finds that no VCAA notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran died in February 2004.  In April 2005, the 
appellant filed an 'Application for Amounts Due Estates of 
Person Entitlement to Benefits,' which was construed as a 
claim for accrued benefits.  The appellant claims that she 
cared for the Veteran prior to his death, and was not 
notified that she had one year to file a claim for accrued 
benefits.  

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  While the 
Board acknowledges the appellant's contentions, the Board 
emphasizes that regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the regulations or of the hardship resulting from 
innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 
260 (1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947)).  The appellant's claim must therefore be 
denied because it is without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to accrued benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


